Citation Nr: 1106504	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  99-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for joint pain, to include as 
due to undiagnosed illness. 

(The issue of entitlement to service connection for an acquired 
psychiatric disorder, is addressed in a separate action).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971 and from December 1990 to September 1991.  The latter period 
of active duty included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from February 1991 to 
August 1991.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  In April 2009, the Board remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2009 remand portion of the decision, the Board 
specifically instructed the Veterans Benefits Administration 
(VBA) to request that the Veteran 

...provide a signed copy of his fellow soldier's 
statement that was filed in July 2008 which 
identifies the soldier.  He should be notified 
that, if he wants to obtain additional signed 
statements from the list of fellow soldiers that 
he named as witnesses to the attack and his 
injury during the Persian Gulf War, it is his 
responsibility to do so, not VA's.  Any 
documents obtained should be associated with the 
Veteran's claims folder.

Subsequently, in a November 2009 letter, VBA told the 
Veteran he should "send a copy of [his] fellow soldier's 
statement that was filed in July 2008."  VBA then added 
that he should "be advised, if [he] desire[d] to obtain 
additional signed statements from the list of fellow 
soldiers that [he] named as witnesses to the attack . . . 
it will be [his] responsibility to obtain and submit 
them."  The Veteran submitted a copy of the July 2008 
statement which was unsigned.  However, the Board finds 
that the VBA's instructions did not give the Veteran 
notification that a signed copy was necessary as outlined 
in the April 2009 remand instructions.  The Court has held 
that a remand confers on the veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  On remand, the 
Veteran must be given explicit instructions to provide a 
signed copy of the statement from his fellow service 
member.  

Additionally, in a separate action for the issue of 
entitlement to service connection for an acquired 
psychiatric disorder, characterized by anxiety, 
nervousness, lack of tolerance and sleeping problems, 
claimed as due to undiagnosed illness, the Board is 
remanding to obtain additional treatment records.  These 
records might have evidence relevant to the Veteran's 
claim for service connection for joint pain.  Therefore, 
on remand, the Veteran's claim must be readjudicated in 
light of all additional evidence received since the August 
2010 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran a notice requesting that 
he provide a signed copy of his fellow 
soldier's statement that was filed in July 
2008 which identifies the soldier.  

2.	Readjudicate the Veteran's claim, to 
include consideration of any additional 
evidence obtained since the August 2010 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


